IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


KURT DANIEL SHUFELT,

             Appellant,

 v.                                                      Case No. 5D15-4114

MARIA ELIZABETH SHUFELT,

             Appellee.

________________________________/

Opinion filed September 2, 2016

Appeal from the Circuit Court
for Brevard County,
Edward J. Richardson, Judge.

Elizabeth Siano Harris, of Elizabeth Harris,
P.A., Titusville, for Appellant.

Maria Elizabeth Shufelt, Palm Bay, pro se.


PER CURIAM.

      This is an appeal of the trial court's final judgment of dissolution of marriage which

adopted the report and recommendation ("report") previously submitted by a general

magistrate. Kurt Daniel Shufelt ("Former Husband") raises two issues on appeal. First,

he argues that the trial court erred in signing the proposed final judgment submitted by

Former Wife's counsel without providing him the opportunity to comment, review, or

object. Second, he contends that the distribution of the marital home to Maria Elizabeth
Shufelt ("Former Wife"), which essentially awards to her the parties' sole marital asset, is

erroneous. Because Former Husband has failed to provide a sufficient record to establish

error on the first issue and failed to preserve the second issue for appellate review, we

affirm.

          Former Wife filed a petition for dissolution of marriage. After Former Husband

responded, the trial court referred this case to a general magistrate. Each party appeared

before the general magistrate without counsel, and after receiving evidence from the

parties, the general magistrate issued her report which, pertinent to this appeal,

recommended that the marital home be distributed entirely to Former Wife.              After

receiving the report, Former Husband filed an objection arguing, among other things, that

the marital home should be equitably distributed to both parties.

          On October 19, 2015, the trial court held a hearing on Former Husband's objection

to the report. By this time, Former Wife was represented by counsel. Our record does

not contain a transcript of this hearing.      The following day, Former Wife's counsel

submitted to the court a proposed final judgment approving and adopting the general

magistrate's report together with a transmittal letter requesting that the court enter the

proposed final judgment, if no objections were received.        Counsel provided Former

Husband with a copy of the letter and the proposed final judgment. However, that same

day and prior to Former Husband having an opportunity to respond, the court entered the

final judgment as submitted, with one handwritten interlineation.

          Citing to Perlow v. Berg-Perlow, 875 So. 2d 383 (Fla. 2004), Former Husband

argues on appeal that when one party submits a proposed final judgment, a trial court

errs if it enters the judgment verbatim without providing the other party an opportunity to




                                              2
review the proposed judgment and make objections. Although Former Husband had

received a copy of the general magistrate's report several months prior to the hearing on

his objections and the final judgment essentially overrules his objections and adopts the

report, it is clear that Former Husband did not have an opportunity to review and, if

necessary, object to the final judgment before it was entered. However, as we have

recently written, this fact alone does not necessarily constitute reversible error. Wilkinson

v. Wilkinson, 41 Fla. L. Weekly D1766, D1766-67 (Fla. 5th DCA July 29, 2016).

Nevertheless, "[b]ecause this procedure raises questions of fairness, we review such

cases to ensure that the final judgment conforms to the trial court's oral findings and is

supported by competent, substantial evidence." Id. (additional citations omitted). In this

appeal, Former Husband, as the appellant, has the burden of demonstrating reversible

error. We find that Former Husband has not met his burden because without a sufficient

record of the hearing which resulted in the entry of the final judgment, Former Husband

has not demonstrated that the final judgment is either inconsistent with the trial court's

oral findings at the hearing or is not supported by competent substantial evidence.

       Former Husband next argues that nothing in the present record justified the

unequal distribution of the marital assets to Former Wife. Section 61.075(1), Florida

Statutes (2015), provides, in pertinent part, that "[i]n a proceeding for dissolution of

marriage, . . . in distributing the marital assets and liabilities between the parties, the court

must begin with the premise that the distribution should be equal, unless there is a

justification for an unequal distribution based on all relevant factors . . . ." The "relevant

factors" that must be considered by the trial court to justify an unequal distribution of

marital assets include those factors contained in section 61.075(1)(a)-(j). Rossi v. Rossi,




                                               3
         IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


KURT DANIEL SHUFELT,

             Appellant,

 v.                                                      Case No. 5D15-4114

MARIA ELIZABETH SHUFELT,

             Appellee.

________________________________/

Opinion filed September 2, 2016

Appeal from the Circuit Court
for Brevard County,
Edward J. Richardson, Judge.

Elizabeth Siano Harris, of Elizabeth Harris,
P.A., Titusville, for Appellant.

Maria Elizabeth Shufelt, Palm Bay, pro se.


PER CURIAM.

      This is an appeal of the trial court's final judgment of dissolution of marriage which

adopted the report and recommendation ("report") previously submitted by a general

magistrate. Kurt Daniel Shufelt ("Former Husband") raises two issues on appeal. First,

he argues that the trial court erred in signing the proposed final judgment submitted by

Former Wife's counsel without providing him the opportunity to comment, review, or

object. Second, he contends that the distribution of the marital home to Maria Elizabeth